CLD-176                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-3816
                                      ___________

 ANTHONY JOHNSON, on behalf of non party African Americans similarly situated

                                            v.

   THE CITY OF PHILADELPHIA, as a person; GARY GLAZER, J.; JOHN M.
 YOUNGE, J.; THEODORE A. MCKEE, J.; CYNTHIA M. RUFE, J.; WILLIAM J.
 DITTER, J.; WILLIAM H. YOHN, J.; THE UNITED STATES OF AMERICA, Viz.
  U.S.; DEPARTMENT OF JUSTICE; U.S. DISTRICT COURT THIRD CIRCUIT
 EASTERN DISTRICT OF PA, located in Philadelphia; L. FELIPE RESTREPO, J.;
 AARON SHOTLAND, Assistant City Solicitor Philadelphia; THE PHILADELPHIA
  DAILY NEWSPAPER; THOMAS N. O'NEILL, J. (all defendants are sued in their
                      individual and official capacities)

                                   Anthony Johnson,
                                                  Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-15-cv-05459)
                       District Judge Nitza I. Quinones Alejandro
                      ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
            or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                     March 10, 2016

              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                             (Opinion filed: March 18, 2016)
                                        _________

                                        OPINION*
                                        _________
PER CURIAM

       Pro se appellant Anthony Johnson appeals from the judgment of the United States

District Court for the Eastern District of Pennsylvania dismissing his complaint as

malicious. We will dismiss the appeal as frivolous.

                                             I.

       Johnson initiated this action in October 2015 against several state and federal

judges, and other governmental entities and individuals, alleging that they violated his

constitutional rights by prohibiting him from representing others in court, despite his

obtaining their power of attorney. Johnson, who is not an attorney, appears to claim

some constitutional right to represent others by virtue of possessing a power of attorney.

       On October 8, 2015, the District Court granted Johnson’s petition to proceed in

forma pauperis and then dismissed his complaint as malicious, noting that it duplicates a

case Johnson filed in the same District approximately two months earlier, asserting the

same claim against different judges.

                                             II.

        We have jurisdiction under 28 U.S.C. § 1291 and review the District Court’s

dismissal of the complaint as frivolous or malicious for abuse of discretion. See Denton


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
v. Hernandez, 504 U.S. 25, 33 (1992). Because Johnson is proceeding IFP, we must

dismiss the appeal if it is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i).

       The District Court properly dismissed Johnson’s claim as malicious because it

duplicates a pending suit. Pittman v. Moore, 980 F.2d 994, 995 (5th Cir.1993) (noting

that a complaint is malicious when it “duplicates allegations of another pending federal

lawsuit by the same plaintiff”). The District Court also accurately noted that Johnson’s

claim is legally frivolous because it is premised on an “indisputably meritless legal

theory.” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). The Constitution

guarantees no right to represent others,1 and our rule barring non-lawyers from

representing others remains. See Osei-Afriyie ex rel. Osei-Afriyie v. Med. Coll. of Pa.,

937 F.2d 876, 882-83 (3d Cir. 1991).

       Accordingly, we will dismiss the appeal as legally frivolous under § 1915(e).




1
 In his Argument in Support of Appeal, Johnson argues that Pennsylvania’s prohibition
of the unauthorized practice of law “is nothing more than legalizing the ‘Sedition Act.’”
He does not identify any plausible constitutional basis for a right to represent others or
address the duplicative nature of his suit.
                                             3